 1

 2

 3

 4

 5

 6                                    UNITED STATES DISTRICT COURT

 7                          FOR THE EASTERN DISTRICT OF CALIFORNIA

 8

 9    SLY VAN BATTEN,                                    No. 1:21-cv-00693-NONE-EPG
10                       Plaintiff,
11            v.                                         ORDER TO CALIFORNIA DEPARTMENT
                                                         OF CORRECTIONS TO SUBMIT
12    FRESNO SUPERIOR COURT, et al.,                     CERTIFIED PRISON ACCOUNT
                                                         STATEMENT
13                       Defendants.
14

15           The Court is in receipt of a Motion to Proceed in Forma Pauperis. (ECF No. 2). The

16   California Department of Corrections and Rehabilitation is DIRECTED to submit a Certified

17   Prison Trust account statement for Sly Van Batten, CDC BM9596 to the Clerk’s Office within 72

18   business hours of this notification. The Prison Trust Account statement must reflect the activity

19   for the last six months. Please email the certified prison trust account statement in pdf format to

20   FilingsFresno@caed.uscourts.gov with the case number in the subject line as reflected on this

21   notification.

22           The Clerk of Court is directed to serve a copy of this order on the appropriate official at

23   the California Department of Corrections and Rehabilitation.
     IT IS SO ORDERED.
24

25       Dated:      April 28, 2021                             /s/
                                                        UNITED STATES MAGISTRATE JUDGE
26
27

28
                                                        1
